Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Enablement
Claims 1, 5, 6, 8-15, 17, 18, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention as set forth in the previous office action;
“The claims have been amended to recite the conditional and functional characteristics that when the head is free to hang on a flat horizontal surface a centerline axis of the shaft extending through the center of gravity will be parallel to the leading edge. This effect can be caused by an infinite number and combination of structural relationship comprising, the angle and position of the shaft with respect to the head, the hosel shape and design, the weighting of the club head, and the angular relationship of the face leading edge to the body of the club. The specification boast on pg. 4, ln. 12 without any objective evidence on record that such a characteristic will produce a club that, “driving distance and repeatability are both improved for the average golfer.”  However, the scope of the claim covers any and all combinations of club designs that could possibly produce such a functional characteristic, but also that may or may not offer any improvement for the average golfer.  For example, Fig. 13a of Reed U.S. Patent No. 5,078,398, made of record but not applied, meets the limitations of claim 1, yet it is dubious it would result in any disclosed improvements in “driving distance”.  As such, the nature of this enablement rejection is that one skilled in the art would not know how to design a club to have the claimed functional characteristics such that it would result in improved driving distances and repeatability as hoped for by applicant’s disclosure.  
In considering the Wands factors as set forth above, the breadth of the claim is overly broad to cover an infinite number of combinations. The nature of the invention is not any particular club structure that appears to be disclosed.  Instead, the disclosed invention appears to be that any and all clubs that exhibits such functional characteristics will benefit a golfer by improved repeatability and driving distance. This is not substantiated as set forth above by way of example with respect to Reed. Hence, 
Additionally no particular angular relationship between the vertical when hung appears critical in obtaining the hoped for performance benefits.  Notably for example claim 14 (currently withdrawn from consideration) additionally contemplates a range of 1-5 degrees.  Such adds an additional variable to the experimentation needed to determine if any performance benefits are gained with any other combination of shaft, hosel and weight relationships of a club head.  Hence, this grounds for rejection is based on the fact that one skilled in the art would not be able to tell from the specification what structure and relationships are necessary in order to obtain both the claimed functional characteristics and disclosed performance that are considered to be his improved contribution to the art of golf. 
Here the claims merely call for a fundamental property or characteristic a club must possess without reciting the combination of elements that makes up its structure.  Applicant first argues the characteristic with respect to Reed.  However, such an argument based on art is misplaced since the rejection not based on art by upon enablement and the fact that one would not know where to begin and end in making applicant’s claimed invention.  Surely one could easily determine whether or not a club once made possesses such a characteristic or not.  However, the enablement problem is based the fact that there are an infinite number of club structures and relationships that could possibly result in such a characteristic and the asserted performance benefits.  Maybe one could produce a club like that of Reed with a toe weight to make it hang. But such would require one skilled in the art to guess from an unlimited combination of structure and then test the club for the claimed characteristic AND additionally test the club to determine if it possesses the disclosed claimed advantages of “improve their swing by increasing the likelihood of hitting the ball in the sweet spot at the best attack angle, resulting in a shot having a greater distance.” [0006].  One would have to experiment continuously with all structures and relationships of golf clubs then test them twice to determine if such benefits are obtained.  Such experiment is unreasonable.  
There is no evidence that merely providing a club with such a characteristic will result in “greater distance”.  In fact, the prior art teach the opposite that positive gravity angle is more beneficial due to the dynamic twisting and lofting of a club head when swung. Instead, if any such performance advantages are truly gained, it must be from a combination of other structures such as shaft, body, hosel or face design or their relative structural relationships between them. One would not know what structures or relationships to employ in order to increase the likelihood of hitting the sweet spot and getting greater distance when making such a club. As such the grounds for rejection has not been shown to be in error and remains.”
 
Notably by the instant response claims 1, 8 and 15 have been amended to recite that the gravity angle characteristic is due to the influence of some “structure and a position of the first and second weights within the body”.  However such “structure” and “position” remain infinite and would result in undue experimentation since one skilled in the art would not even know which structural features or combination thereof must be manipulated in order to achieve the desired results.  He must guess and randomly test from an unlimited number of combinations of possible structures and test them to determine if the desired conditional results have been met.  Notably, not only is such a characteristic dependent upon the weights, it is also dependent upon other contributory club features such as the location of the hosel with respect to the center of mass as set forth in the specification.  This would leave one skilled in the art with the daunting task of building and testing all shapes, materials and arrangements of heads, hosels and two weighted arm weights to determine if such a claimed property exists. Such is considered clearly to result in undue experimentation.  
	Likewise claim 5 now calls for some structure and position of both the first and second weights to be able to position eh CM above the leading edge and away from the hosel.  Yet it fails to define what structures must be manipulated leaving one skilled in the art to guess at an unlimited number of variables and structures and combinations.  Such would require undue experimentation. 
	Similarly, new claim 26 calls for some structure of the second weight to influence the center of mass.  Here again expecting one skilled in the art to build and test all possible structures of any and all second weight configurations would be unreasonable experimentation and not found enabled. 

Claims 1, 5, 6, 8-15, 17, 18, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as set forth in the previous office action;  
“As set forth in MPEP 2163.03, an original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167.  Such appears to be the intent of the instant claims to recite a functional characteristic of the club head without limit to any corresponding structure.  As such, while applicant appears to have disclosed that a club having the functional characteristics of a hosel centerline axis to include a center of mass such that it will be parallel to the leading edge when freely hung off a flat horizontal surface, it fails to disclose any other structure necessary to obtain the desired performance predictions.  There is no objective evidence to support the notion that merely such a relationship if practiced in any club will improve a clubs performance or that any real discovery has been made.” 

 	Claim 1 now recite the features of each weight arm having a tapering first length potion proximate the point of intersection and a second length portion with a uniform diameter.  However, such does not appear shown nor disclosed. 
 	 Applicant argues that the claimed invention enables the functionality of the claimed golf club.  The examiner does not agree.  In combination with the separate enablement issue above, one does not know what structure is intended to get the functionality of “improve their swing by increasing the likelihood of hitting the ball in the sweet spot at the best attack angle, resulting in a shot having a greater distance.” [0006].  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).  Here there is no evidence that the inventor has possession of any actual club structure that will produce the hoped for advantages that are disclosed.  Instead his disclosure largely sets forth that any club having the claimed toe hang properties will possess the disclosed advantages.  Such a claim is incredible in view of the known prior art that intentionally uses a positive gravity angle for the same purposes. There is no evidence that merely designing a club that behaves as claimed will result in the hoped for advantages. As such, applicant has not shown where the grounds for rejection is in error. 
	Claim 1 has been amended to recite that the “structure and position” of the first and second weights are such that they allow the club head to rotate to a vertical plane that is parallel to the leading edge when the shaft is positioned on the flat horizontal surface.  However, the specification does not appear to discuss how such “structure and position” is to be accomplished.  Here such is so broad it can be shapes, materials or some other design features never contemplated.  Instead the specification appears to only discuss this “toe hang” characteristic of the club in the context of the relationship of the hosel to the center of mass.    At [0029] the specification discloses wood club head 100 that may be “balanced vertically” and such is only due to changes in the “offset” between the hosel and the leading edge (pg. 9, ln. 10).  At [0030] such toe hang characteristics are disclosed as a relationship to the hosel to the center of mass (CM) that may be influenced by such an insert 112 as is being claimed [0032].
	In contrast amended claim 1, 5 and new claim 26 now calls for a second weight that is configured to influence the center of mass to cause the head to rotate.  However, such is not disclosed instead, any “second weight” disclosed only appears to be the “front weight portion” 118 that is merely disclosed “to add more weight to the front face 112”. [0034]. Nowhere is it disclosed how the construction of this second weight is to be used to influence the head to cause it to rotate or how such is to be used in combination with the first weight. 
	Claim 5 now calls for some structure and position of both the first and second weights to be able to position eh CM above the leading edge and away form the hosel.  Yet it fails to define where the second weight is manipulated and used to position the CM.  

Claims 1, 5, 6, 8-15, 17, 18, and 20-26 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous office action; 
In accordance with the functional claim language identified above, MPEP 2173.085(g) sets forth that the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). As in the instant claims, when claims merely recite a result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). Claim 1 and its dependent claims are rejected as set forth above as the scope of the claim goes beyond that disclosed in the specification.  Rather than reciting any particular structure, the claims recite a functional characteristic that such structure must be able to accomplish. 

 	Claims 1, 8 and 15 have been amended to call for the two weight arms to refer to some “tapering diameter” characteristic.  It is unclear how such a shape is related to the arms unless they have some rounded or cylindrical features.  A review of the specification does not use the term “diameter”, as such it does little to help in clarifying the scope of the claim. Likewise, the term “taper” does not appear to be used in the specification in any context with respect to any of the elements of the weight arms.  As such, one cannot determine the structure intended by a “uniform diameter” and “tapering diameter”.  It is not clear if the term diameter is implying some rounded structure or trying to just define a distance between two points of some structures on the length portions. 
	Claims 1, 14 and new claim 26 calls for a first hollow cavity having a first weight, a second hollow cavity between the two weighted arms, and a “triangular second weight housed within a second portion of the first hollow cavity”.  However, one cannot determine how the “second portion” structurally relates the first cavity and second cavity.  From the specification, it appears that the triangular second weight 118 is housed in the second cavity between the two weight arms. No “second portion” term is used in the specification. Further, the use of the term second portion is unclear as it would infer that the club has a “first portion” that is unknown in how it relates to the other recited elements.  
	Likewise, amended claims 1, 5, 8, 16 and 26 calls for some sort of “structure” and position of the first and second weights configured to achieve the desired toe hang characteristics of the club and to position the CM a distance from the leading edge and hosel. However it fails to recite which structure if responsible for such a result.  The fact that such merely is “to influence” means that it can only minutely or tangentially have any connection to such a result.  Such does no provide any clear-cut indication of what structure applicant is seeking to exclude others from practicing in a club head.  

 	Applicant argues that the claims do not recite purely functional element. Regardless such is not the basis of the rejection.  Instead claims must clearly define the structural metes and bounds for the claims such that one can clearly determine infringement.  As in the instant claims, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). Unlimited functional claim limitations as are considered found in the instant claims extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph as set forth above. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167.  As such, applicant’s remarks fail to show where this grounds for rejection is in error. 
 	Additionally in claim 11, “at the height as” is unclear.  Was the claim intended to recite “same height”?  Further “the height” is indefinite as such is not previously recited or defined with respect to what other element the height is intended to be measured. Such a measurement can largely depend on the orientation of the club head.  
  	 	
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 recited merely the intended function or purpose that fails to amount to any further structure or relationships that further define the previously recited elements. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 

Conclusion
Applicant’s arguments filed 3/29/21 have been considered above in the grounds for rejection. 
II. Claims Under 35 U.S.C. § 112
Applicant does not directly address each grounds for rejection.  Instead he broadly argues that Reed does not teach his claimed over hand properties. Instead Reed is only applied to show that there are many combination of shapes and elements in club heads that could result in a toe hang characteristic as is being claimed.  This characteristic test of clubs is known in the prior art to test the relationship of a clubs element’s by hanging the head off the edge of a flat surface. Such a test is not a discovery of the instant inventor.  Instead we can see in the later applied combined art rejection “Understanding and Measuring Gravity Angle on Golf Clubs” that is a known design consideration, but one that results from many variables designs, combinations and relationships. A designer can change materials, thicknesses of the hollow body, relationships of the hosel, design of the hosel, club loft, lie, added weights and so forth.  While applicant’s claims have recited that such a characteristic influenced by some “structure and position” of the first and second weights, it is also influenced by the other variables of the club that are not being recited.  Here, the claims are such that one skilled in the art would have to provide a hollow body with two weight arms protruding inwards to a point from a front face and then randomly adjust club head variables in order to obtain the desire hang properties.  Since applicant has not shown how one skilled in the art would not be faced with an infinite number of possibilities, this grounds for rejection has not been overcome by his remarks. 
With respect to the written description rejection, applicant argues that support for such is found at [0026]. While it is agree that the specification does disclose that this property is one that is a resultant characteristic of the design, it does not set forth the precise structure and combinations that are necessary to achieve it.  The specification amounts to saying that everything is to be made in such a way that any final club made will exhibit such a desired test behavior when hung of the edge of a table.  Such is an infinite number of combinations and structural possibilities that includes those both disclosed and undisclosed.  This is the nature of the rejection where such unlimited functional claiming fails to be disclosed “to sufficiently identify how the function is performed or the result is achieved.”  Additionally this grounds for rejection is set forth as a scope of claim issue where it attempt to cover any and all structures capable of performing the desired design results, yet any an all such structures are not disclosed.  Since applicant’s remarks fails to show which structures and combinations of the club design result in the desired hang characteristics, this grounds for rejection remains. 
Applicant argues that the claims do not recite purely functional elements.  Yet the ground for rejection is not based on such a premise.  True the claims do recite some structure in the hollow cavity and first weight comprising two weighted arms protruding inwards.  However, such structure is not sufficiently recited in combination nor relationship such that it would amount to the desired hang characteristics of a club.  Instead, it is a combination of a multitude of variables with respect to the head, weight and other features of the club that would influence such behavioral properties of a club when placed on a flat surface with the head overhanging.  Since, many combinations are contemplated, it is certain that applicant was not in possession of every and all ways possible of designing a club simply having a hollow and first weight with such desired behavioral characteristics.  As such, how the scope of the claims are supported by an adequate written description has not been shown and the grounds for rejection remains. 
III. Claims under 35 U.S.C. § 102 and IV claims are under 35 U.S.C. § 103 have not been sustained in view of amendments, the grounds for rejection under 112 and remarks made above. As such applicant’s remarks are moot and no response is deemed necessary. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711